Citation Nr: 0943595	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
major depressive disorder, and schizoaffective disorder.

2.  Entitlement to service connection for cholelithiasis, 
history of laparoscopic cholectystectomy.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee strain.

5.  Entitlement to an evaluation in excess of 0 percent for 
residuals of amputation to distal tip of left thumb, prior to 
September 13, 2007, and in excess of 10 percent, effective 
September 13, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to May 
1982 and January 1991 to May 1991, as well as periods of 
active duty for training from June 1987 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In March 2004, the 
RO denied service connection for cholelithiasis with history 
of laparoscopic cholecystectomy.  The RO denied entitlement 
to an evaluation in excess of 10 percent for residuals of 
left knee strain, an evaluation in excess of 0 percent for 
residuals of amputation of the distal tip of the left thumb, 
and confirmed a previous denial of service connection for a 
right knee disability in February 2005.  In September 2007, 
the RO granted an increased rating of 10 percent, effective 
September 13, 2007, for residuals of amputation of the distal 
tip of the left thumb.  The Veteran has not indicated that he 
is satisfied with this rating.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
RO denied service connection for PTSD in May 2008.

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

Previous rating decisions in February 1998 and May 1999 
denied service connection for a right knee disability.  
Service personnel and treatment records have since been added 
to the file, some of which were not previously of record at 
the time of the 1998 and 1999 rating decisions.  Therefore, 
the Board will address the service connection claim for a 
right knee disability on a de novo basis rather than 
evaluating whether the Veteran has submitted new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.156(c).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held 
that in light of the fact that a claimant generally is not 
competent to provide a medical diagnosis, a claim for 
benefits based upon a specific psychiatric diagnosis, such as 
PTSD, constituted a claim for benefits based on a general 
mental health disability when the evidence submitted and 
developed during the processing of the claim showed that the 
Veteran had other psychiatric disabilities.  The record 
reflects the Veteran has been diagnosed with multiple 
psychiatric disabilities.  Therefore, the issue has been 
modified as reflected on the cover.

The issues of entitlement to service connection for a 
psychiatric disability and an evaluation in excess of 10 
percent for a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The persuasive evidence shows that the Veteran's 
gallbladder disability is not causally related to service.

2.  The competent and probative evidence shows no 
relationship between the present right knee disability and 
the service-connected left knee disability, or service.

3.  Effective prior to September 13, 2007, the residuals of 
amputation to distal tip of left thumb are manifested by 
subjective complaints of tingling and some limitation of 
motion; and effective September 13, 2007, the residuals of 
amputation to the distal tip of the left thumb are manifested 
by tenderness to palpation of the scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cholelithiasis 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

2.  The criteria for service connection for a right knee 
disability, secondary to a left knee disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

3.  The criteria for an evaluation in excess of 0 percent for 
residuals of amputation to distal tip of left thumb, 
effective prior to September 13, 2007, and in excess of 10 
percent, effective September 13, 2007, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5228 (2009), 
4.118, Diagnostic Codes 7804 (effective prior to October 23, 
2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003 regarding the service 
connection claim for cholelithiasis.  Subsequent to the 
initial adjudication, the RO provided the appellant with 
notice in July 2005 regarding the right knee and left thumb 
claims, in March 2006 regarding the criteria for assigning 
disability benefits and effective dates, and again in June 
2008 regarding additional criteria for the right knee.  In 
May 2008, the RO provided the Veteran with the specific 
criteria for obtaining an increased rating for the left thumb 
disability.  While the notice letters dated from 2005 to 2008 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
from May 2006 to June 2009, following the provision of 
notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notice provided included the general criteria for 
substantiating an increased rating claim and the specific 
diagnostic criteria for assigning a higher disability for the 
left thumb disability.  This is deemed more than sufficient, 
as notice described in 38 U.S.C. § 5103(a) need not be 
veteran-specific and generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the right knee and left thumb disabilities, 
respectively, and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination was not 
provided with respect to the service connection claim for 
cholelithiasis.  As discussed below, however, there is no 
evidence that this condition was incurred in or aggravated by 
service.  Under these circumstances, VA's duty to assist 
doctrine does not require that the Veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  
Attempts were made to obtain records from the VA Medical 
Center in Dallas.  However, this facility responded that 
there were no records available from January 1982.  
Additional efforts to obtain these records would be futile.  
All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
duty in which the individual concerned was disabled from 
injury incurred in the line of duty. Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state. 38 C.F.R. § 3.6(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cholelithiasis (gallstones)

The Veteran contends that he has cholelithiasis with a 
history of laparoscopic cholectystectomy as a result of his 
service.  Specifically, he testified that his symptoms first 
manifested in service including experiencing stomach problems 
after eating certain foods.

The service treatment records are negative for any treatment 
of gallstones.  The records also are negative for any 
complaints of stomach cramps or similar symptoms.  Clinical 
evaluation of the abdomen in November 1996 (prior to his 
discharge in 1997) was normal.

After service, VA medical records show the Veteran had his 
gallbladder removed in August 2002 with a postoperative 
diagnosis of cholycystitis with cholelithiasis.  The Veteran 
reported that he had a history of right upper quadrant pain 
since February.  He had approximately five episodes and 
presented to the emergency room on two separate occasions.  
An ultrasound revealed a gallbladder with stones without 
ductal dilation and a fatty Webber.  The operative report 
noted that a laparoscopic cholecystectomy and intraoperative 
cholangiogram was performed.  

VA treatment records after this do not reference any 
treatment for problems associated with the cholecystectomy.  

The medical evidence shows no relationship between the 
Veteran's gallbladder stones in 2002 and his service, which 
ended five years prior.  The Veteran specifically noted on 
his August 2002 VA examination that he only started 
experiencing right upper quadrant pain in February of that 
year.

The Veteran testified that he believes that his 
cholelithiasis was incurred in service.  While he is 
competent to testify regarding his symptoms in service, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of gallbladder stones and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value and the Board 
recognizes that he is competent to discuss his symptoms 
during service, his statements are far outweighed by the 
medical evidence that shows no relationship between the post-
service gallbladder stones and service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for cholelithiasis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Right knee disability

The Veteran contends that he has a right knee disability as a 
result of his service-connected left knee disability.  
Specifically, he asserts that favoring his left knee has 
resulted in overuse of his right knee, which has caused the 
present right knee disability.

A January 1998 VA examination report shows the Veteran 
reported that as a result of swelling in the left knee he put 
all of his weight on the right knee, which had caused his 
right knee to bother him from time to time.  Examination of 
the right knee revealed 0 to 100 degrees of motion; but the 
examiner had some question about the motion of the right knee 
and it was thought there might be more motion than 
demonstrated.  The diagnosis was questionable disability of 
the right knee.  An x-ray examination of the knee was 
negative.  A January 1999 clinical record noted complaints of 
bilateral knee pain of uncertain etiology.  The Veteran 
reported that his right knee was "giving out."  A right 
knee neoprene sleeve was ordered.  On physical evaluation 
there was no edema or erythema.  There was crepitus in both 
knees and tenderness over the lateral and medial knees.  X-
rays were normal.  The assessment was knee pain/ degenerative 
joint disease.  In November 2003, the Veteran requested 
bilateral knee braces, as his old ones had worn out.

A July 2008 VA examination report shows the Veteran reported 
that he placed more pressure on his right knee secondary to 
his left knee giving way.  He noted sharp pain and giving way 
of his right knee, also.  X-ray examination showed mild 
degenerative changes with medial joint line narrowing in both 
knees.  The diagnosis was bilateral knee degenerative joint 
disease, mild in nature.  The examiner reviewed the claims 
file and found that the right knee condition was less likely 
than not caused by or a result of his service-connected left 
knee condition.  The rationale was that in the orthopedic 
literature there were no peer reviewed studies that supported 
his contention that degenerative changes of one joint might 
induce degenerative changes in another joint, either of the 
ipsilateral or contralateral extremity.  There were no 
reports in the military medical treatment records available 
that documented that he received any care or treatment for 
his right knee while on active duty.  It was more likely than 
not that his right knee condition was related to aging, 
obesity, musculoskeletal deconditioning due to physical 
inactivity, and genetic predisposition for developing 
osteoarthritis.  

There are no other medical opinions of record addressing the 
etiology of the right knee disability.  

The medical evidence shows that there is no relationship 
between the Veteran's service-connected left knee disability 
and his right knee disability.  The examiner considered the 
Veteran's report that his favoring his left knee had caused 
undue strain on the right knee but found instead that the 
Veteran's right knee disability was related to other factors 
such as aging, obesity, and physical inactivity.  The 
examiner also commented that there was no medical literature 
to support degenerative changes in one joint causing 
degenerative changes in another joint.  While the examiner 
did not specifically address the issue of aggravation, since 
the medical examiner found that there was no relationship 
between the right and left knee disabilities and found 
instead that the right knee disability was due to other 
medical factors, the medical opinion encompassed the issue of 
any aggravation, in this regard.  That is, by virtue of 
identifying the etiology of the right knee disability, the 
examiner essentially ruled out any other unidentified 
etiologies.   

While the Veteran does not contend any relationship to 
service, for completeness, the medical evidence also shows no 
evidence of a direct relationship between the right knee 
disability and service.  The service treatment records are 
negative and the July 2008 medical examiner found no 
relationship between the present right knee disability and 
service.

The Veteran genuinely believes that his right knee disability 
was caused by his left knee disability.  While he is 
competent to state that he experienced pain in the right knee 
and limped due to his left knee, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his right knee disability and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who found no 
relationship between the left and right knee disabilities.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a right knee disability, secondary to 
the left knee disability; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

III. Increased rating for residuals of left thumb amputation

The RO granted service connection for residuals of partial 
amputation of the tip of the left thumb in October 1982 
assigning a 0 percent evaluation, effective May 29, 1982.  
This rating was confirmed in February 1998.
 
In February 2005, the rating was confirmed after additional 
service records were received and reviewed.  The RO granted 
an increased rating of 10 percent for residuals of left thumb 
amputation in September 2007, effective September 13, 2007.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's residuals of amputation of distal tip of the 
left thumb are rated based on the residual scar under 
38 C.F.R. § 4.114, Diagnostic Code 7804.  The regulations for 
evaluating scars were changed effective October 23, 2008, but 
only apply to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 - 54712 
(September 23, 2008).  As the RO reevaluated the thumb 
disability based on evidence received in 2005, the revised 
regulations do not apply to the Veteran's claim.

Prior to October 23, 2008, superficial scars, painful on 
examination are rated as 10 percent disabling under 
Diagnostic Code 7804.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

By way of history, the service treatment records show that on 
March 6, 1980, the Veteran caught his thumb in a rear door 
and avulsed the soft tissue of the tip of the thumb and the 
nail.  Although the initial injury report notes the right 
thumb, subsequent treatment records consistently note the 
left thumb.  A separate March 6, 1980 treatment record notes 
partial amputation of the tip of the left thumb in a truck 
hatch.  The wound was cleaned, debrided, sutured, and 
dressed.  In January 1981, the Veteran complained of numbness 
in the left thumb radiating from the tip of the thumb to the 
third phalange around the nail bed.

The Veteran was initially assigned a 0 percent evaluation in 
October 1982 because the evidence showed no bone loss.  In 
February 1998, a 0 percent evaluation was continued as the 
medical evidence did not show a tender, painful scar or that 
he had lost all motion in the thumb.  There is no medical 
evidence relating to the thumb after this up until September 
2005.

A September 2005 VA examination report shows that measurement 
of the distal phalanx of the left thumb measured 3.5 
centimeter (cm) and the right thumb measured 4cm.  The thumb 
was somewhat splayed.  He had slight decrease in sensation of 
the volar surface of the distal phalanx of the left thumb.  
He could flex the distal phalanx of the left thumb 20 degrees 
and 0 degrees of extension.  The impression was amputation of 
the distal phalanx of the left thumb.

The September 2005 medical evidence does not show that the 
scar on the thumb was tender or painful or that the scar was 
unstable.  An unstable scar is one associated with frequent 
loss of covering of the skin over the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (2).  The only impairment 
was the slight decrease in sensation, which is not 
compensable under the ratings for the skin.  Any limitation 
of motion of the thumb is not described as resulting in a gap 
of one to two inches (2.5 to 5.1cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Thus, a compensable rating for limitation of motion of the 
thumb also is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  Additionally, the scar was not shown 
to cover an area of skin bigger than 39sq.cm as it is on the 
tip of the thumb; so any limitation of motion caused by the 
scar would not be applicable under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Thus, the medical evidence shows that an evaluation in excess 
of 0 percent does not apply for the left thumb prior to 
September 13, 2007.

The next evidence of record is the September 13, 2007 VA 
examination report, which the RO used to assign a 10 percent 
evaluation for the thumb.  The Veteran stated that he 
experienced daily pain at an intensity of 8 out of 10 in the 
residual distal palmar pad of his left thumb.  He reported an 
intensity of 10 out of 10 during a flare-up when the weather 
turned cold.  This would last until the weather warmed up.  
He was status post "a proximately" 3 millimeter (mm) length 
amputation of the left thumb distal palmar pad.  Physical 
examination revealed a well-healed minimally tender to 
palpation, 3mm-length amputation of the left thumb distal 
palmar pad and phalanx as compared to his left thumb.  There 
was no sign of infection, inflammation, depression, or keloid 
formation.  He had normal appearing distal interphalangeal 
and carpal metacarpal joints.  There was no effusion and 
normal skin color and temperature.  Left hand grip was 5 out 
of 5 and normal dexterity was present.  Carpometacarpal joint 
flexion was 0 to 46 degrees of prerepetitive motion and 50 
degrees of postrepetitive motion.  Distal interphalangeal 
joint flexion showed palmar flexion from 0 to 48 degrees 
prerepetitive motion and 52 degrees postrepetitive motion.  
Dorsiflexion was 0 to 20 degrees both pre and postrepetitive 
motion.  There was no apparent pain, weakness, fatigability, 
or loss of coordination during or following three repetitions 
of range of motion.  Gap distance between the left thumb, the 
distal palmar pad, and the medial transverse fold of the palm 
overlying the fifth metacarpal head in opposition was 2cm.  
The assessment was left thumb status post 3mm distal phalanx 
amputation.

The medical evidence shows that the scar is tender to 
palpation.  Thus, a 10 percent rating is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  A rating higher 
than this does not apply, as the gap between the thumb pad 
and the fingers is not two inches (5.1cm).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  The scar also was not shown 
to cover an area of skin bigger than 77sq.cm; so any 
limitation of motion caused by the scar would not be 
applicable under 38 C.F.R. § 4.118, Diagnostic Code 7801.

Thus, effective September 13, 2007, the proper rating is 10 
percent for the left thumb, and no higher.  

Other than the staged ratings assigned, the level of 
impairment associated with the left thumb has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the ratings assigned.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An extra-schedular evaluation under 38 C.F.R. § 3.312 has 
been considered.  However, the impairment in the thumb is 
adequately considered by the diagnostic code applied.  The 
medical evidence shows some limitation of motion of the thumb 
and tenderness to palpation and the scar codes consider this 
type of impairment.  Thus, the evidence does not present such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. 
App. 447 also does not apply, as the RO separately denied a 
claim for a TDIU in March 2006 and the Veteran did not appeal 
this decision.  Therefore, any inferred TDIU claim already 
has been considered by the RO and is not on appeal.

The preponderance of the evidence is against the increased 
rating claim for residuals of amputation to distal tip of 
left thumb; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for cholelithiasis, history 
of laparoscopic cholectystectomy is denied.

Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
left knee disability, is denied.

Entitlement to an evaluation in excess of 0 percent for 
residuals of amputation to distal tip of left thumb, prior to 
September 13, 2007, and in excess of 10 percent, effective 
September 13, 2007, is denied.


REMAND

The Veteran contends that he has PTSD as a result of his 
service.  Specifically, he testified that he was assigned as 
a medic who went to Belize during active duty for training to 
help with Guatemalan rebels in 1993.  He stated that he was 
attached to foreign forces and once he was down there he felt 
like he was on his own.  He also indicated that he witnessed 
killings by hanging.  He and his wife testified as to the 
symptoms he has been having since then, including not being 
comfortable around a doctor who reminded him of the people in 
Belize, tying up their toddler daughter with rope while 
watching her, keeping to himself, and performing "guard 
duty" around the house at night.  VA treatment records also 
mention him hanging dogs with ropes.  He contends that he has 
PTSD primarily as a result of this service in Belize.  

The service personnel records show that the Veteran served in 
Germany from June 1977 to September 1979, January 1991 to May 
1991, and October 1994 to November 1994.  A copy of a letter 
from the Department of the Army to the Veteran ordering him 
to annual training in 1993 also was submitted.  The letter 
noted that in March 1993, he was to report to Houston, Texas, 
then to Belize and return.  The period of time was 17 days.  
The RO should attempt to verify the claimed incidents through 
U.S. Army and Joint Services Records Research Center (JSRRC).  
Unit records showing attacks on a Veteran's unit are 
"credible supporting evidence" that the Veteran experienced 
the attacks personally.  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history of the Veteran's unit should be researched to verify 
the occurrence of the claimed stressors.

Post-service medical records show diagnoses of PTSD, major 
depressive disorder, and schizoaffective disorder related to 
the Veteran's service but there is some discrepancy in the 
stressors that the Veteran is claiming in the medical 
opinions.  For instance, on a July 2008 VA examination 
report, the Veteran claimed combat experience in Operation 
Desert Storm.  His DD-Form 214 for his service from January 
1991 to May 1991 notes that he was called to duty in support 
of Operation Desert Shield/ Desert Storm but his personnel 
records note service in Germany during that time.  He also 
has indicated that the partial amputation of his left thumb 
when he accidentally closed it in a door was traumatic enough 
to cause his current psychiatric problems.  Once the JSRRC 
has responded to the RO's request, a VA medical examination 
should be provided to determine whether any of the Veteran's 
current psychiatric diagnoses are related to any event in 
service.

With respect to the claim for an evaluation in excess of 10 
percent for a left knee disability, the Veteran testified at 
the September 2009 Board hearing that his left knee 
disability had worsened since it was last examined in July 
2008.  As the Veteran has testified that his left knee 
disability is worse than reflected in 2008, another 
examination is necessary to evaluate the present severity of 
the left knee disability.  See VAOPGCPREC 11-95 (1995).  The 
Veteran and his wife also alluded to outstanding private 
treatment records from a Doctor Dean Gafford for the knee.  
The Veteran should be contacted to sign the proper release to 
obtain this information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he 
sign the proper release forms to obtain 
records from Doctor Dean Gafford for 
treatment for the left knee.  Then make 
reasonable efforts to obtain the records, 
should the proper release forms be 
provided.

2.  Contact the JSRRC or other appropriate 
service department to obtain unit records 
for the Veteran from March 1993 to April 
1993 to verify whether the Veteran's unit 
was in Belize helping foreign forces to 
fight against Guatemalan rebels including 
killings by hanging.  A response, whether 
positive or negative, is required.

3.  After completion of #2, schedule the 
Veteran for a VA mental health examination 
to determine whether any of his present 
psychiatric diagnoses, to include PTSD, 
schizoaffective disorder, and major 
depressive disorder are at least as likely 
as not related to any event in service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale must be provided for all 
opinions offered.  In so doing, the 
examiner must reconcile the various 
diagnoses of record and discuss the 
factual discrepancies of record.   

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
present severity of his left knee 
disability.  Range of motion studies 
should be performed including any 
additional motion lost as a result of pain 
or after repetitive movement.  The 
examiner also should state whether and to 
what degree the left knee has recurrent 
subluxation or lateral instability.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

5.  Thereafter, any additional development 
deemed necessary should be obtained.  If 
any benefit sought remains denied, a 
supplemental statement of the case should 
be provided and a reasonable period of 
time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


